Citation Nr: 0815108	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-02 790	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to October 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision by the Newark RO.  In September 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with his claims file.  
At the hearing, the veteran submitted additional evidence 
with a waiver of RO initial consideration.  In November 2007, 
his representative submitted additional evidence to the Board 
(without a waiver of RO consideration).  In light of the 
determination being made, the Board finds that the veteran is 
not prejudiced by the Board's initial consideration of this 
evidence (i.e. without first remanding it to the RO for their 
first review).  Also in November 2007, the Board sought a 
medical advisory opinion in these matters from the Veterans 
Health Administration (VHA).  The veteran and his 
representative were advised of the opinion received.  At his 
request, the Board advanced the case on its docket pursuant 
to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

The veteran's bilateral hearing loss and tinnitus are shown 
to be related to his combat noise exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefits sought are being 
granted, there is no reason to belabor its impact in these 
matters.

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Analysis

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The veteran contends that his hearing loss and tinnitus are 
related to noise exposure in service.  His DD Form 214 shows 
that he served in an infantry unit in Korea during the Korean 
Conflict, and received a Bronze Star Medal with a "V" (for 
valor) device.  Accordingly, it is shown that he was exposed 
to the noises inherent to combat.  

Furthermore, there is ample competent evidence that the 
veteran currently has hearing loss disability (as defined by 
regulation) and tinnitus.  On August 2005 VA audiological 
consultation, audiometry revealed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
30
LEFT
30
25
35
40
35

It was also noted that the veteran had tinnitus and that he 
had six years of military noise exposure and five years of 
occupational noise exposure as a truck driver.  March 2006 VA 
audiological evaluation (with audiometric studies) confirmed 
that the veteran has bilateral hearing loss disability and 
tinnitus.  Consequently, what remains necessary for the 
veteran to establish service connection for his hearing loss 
and tinnitus is competent evidence of a nexus between his 
current bilateral hearing loss and tinnitus and his 
recognized noise exposure in service.   

On the March 2006 VA audiological evaluation, the audiologist 
noted that the veteran's postservice occupations had a 
potential for noise trauma.  The examiner opined that without 
more evidence (i.e., service medical records and private 
treatment records), an opinion regarding the etiology of the 
veteran's hearing loss and tinnitus could not be made without 
resorting to mere speculation or hearsay.

A May 2007 letter from a private audiologist noted that the 
veteran had history (and diagnoses) of hearing loss and 
tinnitus (first noted in service).  In a letter dated in 
November 2007 a private osteopath indicated that the veteran 
had hearing loss associated with a whooshing-type tinnitus, 
at least in part "casually" [sic] related to combat noise 
exposure in Korea.   

To resolve the matter of the etiology of the veteran's 
bilateral hearing loss and tinnitus, the Board sought a VHA 
advisory opinion from an otolaryngologist.  

In a February 2008 dated opinion, a Chief of Otolaryngology 
at a VA Medical Center (and professor at a Medical School) 
opined that given the veteran's history of noise exposure, 
his hearing loss was at least as likely as not to have been 
caused by his combat noise exposure.  She opined that the 
veteran's tinnitus was consistent with his hearing loss and 
that this too was at least as likely to have been caused by 
his combat noise exposure.

The Board finds that the VHA opinion, secured by the Board 
and supporting the veteran's claims, is highly probative 
evidence in the matters at hand.  Given the recognized 
expertise of the opinion provider, references to evidence 
which reflect familiarity with entire record, and the 
explanation of the rationale, the Board finds the VHA opinion 
persuasive.  Significantly, there is no competent evidence to 
the contrary, as the VHA opinion is consistent with the 
private opinion received, and the March 2006 VA examiner 
indicated that an opinion could not be offered without 
resorting to mere speculation or hearsay.  Accordingly, the 
Board concludes that service connection for bilateral hearing 
loss and tinnitus is warranted.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


